IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 48 MM 2017
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
HECTOR GONZALEZ,                             :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2017, the Petition Seeking Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc is DISMISSED. See Commonwealth v.

Reid, 642 A.2d 453 (Pa. 1994) (providing that hybrid representation is not permitted).

      The Prothonotary is DIRECTED to forward the filing to counsel of record.